Citation Nr: 0701453	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility to receive non-service-connected disability 
pension benefits.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant had recognized guerrilla service with the armed 
forces of the Philippines from April 24, 1945, to August 16, 
1945.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2004 decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit requested.

FINDING OF FACT

The appellant does not have the requisite service to qualify 
for VA non-service-connected pension benefits.


CONCLUSION OF LAW

The requirements of basic eligibility for VA pension 
benefits, based upon qualifying service by the appellant, 
have not been met.  38 U.S.C.A. §§ 101(2), 107(a), 1502, 
1521(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1(a), (d), 
3.3(a)(3), 3.6(a), (b), 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

When a claim, such as the one involved in the instant case, 
is barred as matter of law, the provisions of the Veterans 
Claims Assistance Act of 2000 and its implementing statutes 
(38 U.S.C.A. §§ 5103(a), 5103A, 5107) and regulation 
(38 C.F.R. § 3.159) are not applicable.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

III.  Factual background and analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).


A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law.  38 U.S.C.A. § 107(a).  Those specified benefits do not 
include non-service-connected disability pension benefits.  
Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States, 
for compensation purposes, but not for pension.  38 C.F.R. § 
3.40(c).  Similarly, service as a guerrilla under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included, for compensation purposes, 
but not for pension.  38 C.F.R. § 3.40(d)(1).  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.40(d)(2)(i), (ii).

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the Court of 
Appeals for Veterans Claims upheld the constitutionality of 
38 U.S.C.A. § 107(a), following the "reasoning and wisdom" 
of the U.S. Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. 
Cir. 1991).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a).  The active service in 
the guerrilla forces will be the period certified by the 
service department. 38 C.F.R. § 3.41(d).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The evidence of record includes certification of the 
appellant's service from the National Personnel Records 
Center (NPRC), on AGUZ Form 632.  That document indicates 
that the appellant had recognized guerrilla service from 
April 24, 1945, to August 16, 1945.  No other service was 
shown.

The period of service the appellant has reported, which has 
been certified by the NPRC, fails to render him eligible for 
non-service-connected disability pension benefits.  As noted, 
service before July 1, 1946, in the organized forces of the 
government of the Commonwealth of the Philippines while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including organized guerrilla forces 
subsequently recognized by a service department, does not 
qualify as active service for certain VA benefits, including 
non-service-connected disability pension.  38 U.S.C.A. 
§ 107(a); see also Fonseca v. Derwinski, 2 Vet. App. 54, 55 
(1992).

Thus, the appellant's service cannot constitute active 
military, naval, or air service for purposes of establishing 
entitlement to the non-service-connected disability pension 
administered byVA.  38 U.S.C.A. §§ 107(a), 1521(a); 38 C.F.R. 
§§ 3.1(d), 3.3(a)(3).  The appellant has no basic eligibility 
for VA non-service-connected pension benefits.  For this 
reason, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility to receive non-service-connected disability 
pension benefits is not shown, and the appeal is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


